UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JANE MALLOY,

                           Plaintiff,                                 ORDER

                    v.                                      18 Civ. 4756 (PGG) (KNF)
MICHAEL R. POMPEO, Secretary of State, United
States Department of State,

                           Defendant.


JANE MALLOY,

                           Plaintiff,

                    v.                                                ORDER

UNITED STATES DEPARTMENT OF STATE,                           19 Civ. 6533 (PGG)(KNF)
MICHAEL R. POMPEO, Secretary of State, United
States Department of State,

                           Defendants.


KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

     IT IS HEREBY ORDERED that:

     1. all discovery, of whatever nature, be completed on or before July 1, 2021;

     2. any dispositive motion is to be made in accordance with the Individual Rules of

        Practice of the assigned district judge; and

     3. if no dispositive motion is made, the parties shall submit their joint pretrial order to the

        court on or before July 30, 2021. That document must conform to the requirements for

        such an order that are found in the Individual Rules of Practice of the assigned district

        judge.
Dated: New York, New York       SO ORDERED:
       May 19, 2021

                                ______________      ____________
                                KEVIN NATHANIEL FOX
                                UNITED STATES MAGISTRATE JUDGE




                            2
